DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 21-40 are pending in this Office Action.
Claims 21, 28 and 35 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9-12 and 18-22 of U.S. Patent No. 10,411,845 in view of Karampatsis et al. (US 2012/0257598 A1). 
Claim 1 of the patent contains all the limitations of claims 21 and 23-24 of the current application, except with respect to claim 21 the parent patent does not specifically claim the IARP is under a first node of the access network selection information”, the ISRP is “under a second node of the access network selection information at the same level as the first node”.
Karampatsis teaches receive, at the UE, access network selection information comprising inter access point name routing policies (IARP) under a first node of the access network selection information and inter-system routing policies (ISRP) under a second node of the access network selection information (WTRU receives rules/policies from ANDSF per paragraph [0110] which includes an IARP node as shown in Fig. 16 and an ISRP node shown in Fig. 14-15; see paragraph [0110], “The per flow SIPTO@LN policies may be either included as an extension to an inter-service routing policy (ISRP), an inter-APN routing policy (IARP) or considered as a separate rule within the ANDSF. A variation of the enhanced ANDSF rules for per flow SIPTO@LN are shown in FIGS. 14-16. These rules may be statically configured at the WTRU or provisioned by the ANDSF, (either through unsolicited provisioning--push mode, or in response to a query from the WTRU--pull mode)”) at the same level as the first node (Fig. 14 and 15 show the ISRP “at the same level” as the IARP in Fig. 16; for example see applicant’s specification Fig. 5 “ISRP” and Fig. 10 “IARP” respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of the parent patent which teaches IARP and ISRP routing policies to further include the IARP is under a first node of the access network selection information and the ISRP is under a second node of the access network selection information at the same level as the first node such as taught by Karampatsis in order that “The ANDSF may be used to configure policies and rules in the WTRU for the purpose of accessing PDN networks, including local networks, to offload IP traffic, (i.e., using a SIPTO mechanism), on a per IP flow basis. A managed object may be defined within the ANDSF to allow the configuration of the policies. Policies defined within the ANDSF may include a condition for a WTRU to trigger per-flow traffic offload to a local network based on user preferences or user consent” (see paragraph [0100]).
claim 22 of the current application.
Claims 3-5 of the patent contains all the limitations of claims 25-27 respectively of the current application.
Claim 7 of the patent contains all the limitations of claims 28-30 of the current application, except with respect to claim 28 the parent patent does not specifically claim the IARP is “under a first node of the access network selection information”, the ISRP is “under a second node of the access network selection information at the same level as the first node”.  Karampatsis teaches these features as explained with respect to claim 21 (see claim 21 citation above).
Claims 9-12 of the patent contains all the limitations of claims 31-34 respectively of the current application.
Claim 18 of the patent contains all the limitations of claims 35-36 of the current application, except with respect to claim 35 the parent patent does not specifically claim the IARP is “under a first node of the access network selection information”, the ISRP is “under a second node of the access network selection information at the same level as the first node”.  Karampatsis teaches these features as explained with respect to claim 21 (see claim 21 citation above).
Claims 19-22 of the patent contains all the limitations of claims 37-40 respectively of the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Karampatsis et al. (US 2012/0257598 A1) in view of Sun et al. (citations to US 2014/0177446 A1 as fully supported by WO 2013/022219 A1).

In regards to claim 21, Karampatsis teaches a processor in a user equipment (UE) operable to select an internet protocol (IP) interface in a communications network (see Fig. 24 “WTRU” including processor described in paragraph [0133], and see paragraph [0004], “Operator policies for IP interface selection (OPISS) have been established for selecting an IP interface in a WTRU for routing IP flows among a choice of available interfaces in both third generation partnership (3GPP) and non-3GPP accesses”), the processor having computer circuitry configured to:
receive, at the UE, access network selection information comprising inter access point name routing policies (IARP) under a first node of the access network selection information and inter-system routing policies (ISRP) under a second node of the access network selection information (WTRU receives rules/policies from ANDSF per paragraph [0110] which includes an IARP node as shown in Fig. 16 and an ISRP node shown in Fig. 14-15; see paragraph [0110], “The per flow SIPTO@LN policies may be either included as an extension to an inter-service routing policy (ISRP), an inter-APN routing policy (IARP) or considered as a separate rule within the ANDSF. A variation of the enhanced ANDSF rules for per flow SIPTO@LN are shown in FIGS. 14-16. These rules may be statically configured at the WTRU or provisioned by the ANDSF, (either through unsolicited provisioning--push mode, or in response to a query from the WTRU--pull mode)”) at the same level as the first node (Fig. 14 and 15 show the ISRP “at the same level” as the IARP in Fig. 16; for example see applicant’s specification Fig. 5 “ISRP” and Fig. 10 “IARP” respectively):
determine, at the UE, at least one IP interface (see paragraph [0069], “Operator policies may also be determined for selecting an IP interface in the WTRU for routing of IP flows among a choice of available interfaces in both third generation partnership project (3GPP) and non-3GPP accesses”) on which to route an IP flow using the IARP included in the access network selection information; determine, at the UE, at least one IP interface on which to route the IP flow using the ISRP (see Fig. 16 IARP policies and Fig. 15 ISRP policies and paragraph [0112], “FIG. 15 show examples where an ISRP may include per flow SIPTO@LN policies, and FIG. 16 shows an TARP may include additional per flow SIPTO@LN policies. The "create new connection" leaf and the "routing criteria" leaf may be included in the ISRP and the IARP. A new leaf (per flow SIPTO@LN) may be included under the ISRP leaf and the TARP leaf that includes IP flow information that may be routed using SIPTO@LN, and one or more filter rules, each one identifying a prioritized list of APNs which may be used by the WTRU to route IP flows that match specific IP filters”) and
route, at the UE, the IP flow from the UE on the at least one IP interface selected using the ISRP (for routing see IARP and ISRP routing above in paragraph [0112]; and additionally see routing in paragraph [0069], “Operator policies may also be determined for selecting an IP interface in the WTRU for routing of IP flows among a choice of available interfaces in both third generation partnership project (3GPP) and non-3GPP accesses”).

Sun teaches determine, at the UE, at least one IP interface on which to route the IP flow using the ISRP when the IP flow does not match the IARP; and route, at the UE, the IP flow from the UE on the at least one IP interface selected using the ISRP when the IP flow does not match the IARP ([Sun] teaches performing a first round utilizing rules from IARP or `ForInterAPNRouting`, and then performing a second round of the rules from ISRP; see paragraph [0099], “It can be understood that the best case scenario would be to make a new "InterAPN+NSWO" rule, which would be considered first. Then, a "new" ISRP rule, in which only MAPCOM/IFOM is considered and with NSWO deleted, will be considered thereafter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Karampatsis which teaches determining the at least one IP interface on which to route the IP flow using the ISRP and routing the IP flow from the UE on the at least one IP interface selected using the ISRP to further include performing the determining and routing using the ISRP when the IP flow does not match the IARP such as taught by Sun in order that “In contrast, the "worst case" scenario would be to keep the Rel-10 ISRP rules and the Inter-APN rules unrelated to each other. Namely, such rules could be independently considered. Thus, the present invention has been conceived to be a compromise between best case and worst case scenarios” (see paragraphs [0101-0102]).

In regards to claim 22, the modified Karampatsis teaches the processor of claim 21, further configured to:
(WTRU receives rules/policies for IARP/ISRP from ANDSF in response to query from WTRU per paragraph [0110] which includes an IARP node as shown in Fig. 16 and an ISRP node shown in Fig. 14; see paragraph [0110], “The per flow SIPTO@LN policies may be either included as an extension to an inter-service routing policy (ISRP), an inter-APN routing policy (IARP) or considered as a separate rule within the ANDSF. A variation of the enhanced ANDSF rules for per flow SIPTO@LN are shown in FIGS. 14-16. These rules may be statically configured at the WTRU or provisioned by the ANDSF, (either through unsolicited provisioning--push mode, or in response to a query from the WTRU--pull mode)”; and for evolved packet core see paragraph [0063], “The HeNB subsystem 205 may be connected by a standard Si interface to an evolved packet core (EPC) 220”); and
receive the network selection information that includes the IARP from the ANDSF (WTRU receives rules/policies for IARP/ISRP from ANDSF in response to query from WTRU per paragraph [0110] cited above; and additionally see [Sun] paragraph [0051], “The IARPs may be provisioned in the UE and may be updated by the ANDSF based on network triggers or after receiving a UE request).

In regards to claim 23, the modified Karampatsis teaches the processor of claim 21, wherein the IARP includes one or more policies for non-seamless wireless local area network (WLAN) offload (NSWO) (for NSWO policies in ISRP see Fig. 15 “ForNonSeamlessOffload”; and for including NSWO policies in IARP specifically see claim 21 and [Sun] new "InterAPN+NSWO" rule in paragraph [0099], “It can be understood that the best case scenario would be to make a new "InterAPN+NSWO" rule, which would be considered first. Then, a "new" ISRP rule, in which only MAPCOM/IFOM is considered and with NSWO deleted, will be considered thereafter”).

(see claim 21 IARP and paragraph [0104], “The procedure to carry out per flow SIPTO@LN is based on enhanced ANDSF rules the ANDSF provides to the WTRU. The enhanced ANDSF rules may be based on the ANDSF rules used for inter-APN routing”; and additionally see [Sun] paragraph [0047], “A UE that is inter-APN capable can use IARP to select an outgoing interface based on one preferred APN (e.g., one APN with the highest priority) in IARP policies”).

In regards to claim 25, the modified Karampatsis teaches the processor of claim 21, further configured to receive, from an Access Network Discovery and Selection Function (ANDSF), a list of Inter-APN Routing Policies for routing IP traffic (see claim 21 for receiving IARP policies from ANDSF for routing IP traffic as described in paragraph [0110], “The per flow SIPTO@LN policies may be either included as an extension to an inter-service routing policy (ISRP), an inter-APN routing policy (IARP) or considered as a separate rule within the ANDSF. A variation of the enhanced ANDSF rules for per flow SIPTO@LN are shown in FIGS. 14-16. These rules may be statically configured at the WTRU or provisioned by the ANDSF, (either through unsolicited provisioning--push mode, or in response to a query from the WTRU--pull mode)”; and additionally see [Sun] paragraph [0112], “The ANDSF may provide a list of inter-APN Routing Policies to UE. A UE that is inter-APN routing capable uses these policies to select an existing IP interface to route IP flows that match specific criteria (e.g. all flows to a specific TCP port or to a specific destination address, etc)”).

In regards to claim 26, the modified Karampatsis teaches the processor of claim 21, further configured to receive, from an Access Network Discovery and Selection Function (ANDSF), a list of non-seamless wireless local area network (WLAN) offload (NSWO) policies for routing IP traffic (see claim 21 for receiving routing policies from ANDSF; and additionally see NSWO in [Sun] paragraph [0124], “receiving, by a UE from a server, an Inter-System Routing Policy (ISRP) rule that comprises flow distribution rules for at least one of a For Flow Based flow distribution container used for IP Flow Mobility (IFOM), a For Service Based flow distribution container used for Multi-Access PDN Connectivity (MAPCON), a For Non-Seamless Offload flow distribution container used for Non-Seamless WLAN Offload ( NSWO), and an Inter-APN routing flow distribution container”).

In regards to claim 27, the modified Karampatsis teaches the processor of claim 21, wherein the ISRP indicates to the UE how to distribute traffic among available accesses when the UE connects to an evolved packet core (EPC) through multiple accesses (see claim 21 ISRP and for evolved packet core see paragraph [0063], “The HeNB subsystem 205 may be connected by a standard Si interface to an evolved packet core (EPC) 220”; and for description of ISRP see [SUN] paragraph [0040], “ISRP includes network selection rules for a UE potentially more than one active access network connection (e.g., both LTE and WLAN). UE with ISRP may employ IP follow mobility (IFOM), multiple-access PDN connectivity (MAPCON), and/or non-seamless WLAN offload (NSWO) according to operator policy and user preferences”).

In regards to claim 28, Karampatsis teaches a user equipment (UE) operable to select an internet protocol (IP) interface in a communications network, the UE comprising: one or more antennas; a radio; and a processor (see Fig. 24 “WTRU” including processor/receiver/transmitter/antenna described in paragraph [0133], and see paragraph [0004], “Operator policies for IP interface selection (OPISS) have been established for selecting an IP interface in a WTRU for routing IP flows among a choice of available interfaces in both third generation partnership (3GPP) and non-3GPP accesses”) configured to:
comprising inter access point name routine policies (IARP) under a first node of the access network selection information and inter-system routing policies (ISRP) under a second node of the access network selection information (WTRU receives rules/policies from ANDSF per paragraph [0110] below which includes an IARP node as shown in Fig. 16 and an ISRP node shown in Fig. 14-15; and for local policy information being included see “SIPTO@LN” which is “selected Internet protocol (IP) traffic offload (SIPTO)… at a local network” per paragraph [0067] which can be included in the Fig. 15 ISRP or Fig. 16 IARP per paragraph [0110], “The per flow SIPTO@LN policies may be either included as an extension to an inter-service routing policy (ISRP), an inter-APN routing policy (IARP) or considered as a separate rule within the ANDSF. A variation of the enhanced ANDSF rules for per flow SIPTO@LN are shown in FIGS. 14-16. These rules may be statically configured at the WTRU or provisioned by the ANDSF, (either through unsolicited provisioning--push mode, or in response to a query from the WTRU--pull mode)”) at the same level as the first node (Fig. 14 and 15 show the ISRP “at the same level” as the IARP in Fig. 16; for example see applicant’s specification Fig. 5 “ISRP” and Fig. 10 “IARP” respectively);
determine, at the UE, at least one IP interface (see paragraph [0069], “Operator policies may also be determined for selecting an IP interface in the WTRU for routing of IP flows among a choice of available interfaces in both third generation partnership project (3GPP) and non-3GPP accesses”) on which to route an IP flow using the IARP prior to implementing one or more other routing policies;
determine, at the UE, at least one IP interface on which to route the IP flow using the ISRP (see Fig. 16 IARP policies and Fig. 15 ISRP policies and paragraph [0112], “FIG. 15 show examples where an ISRP may include per flow SIPTO@LN policies, and FIG. 16 shows an TARP may include additional per flow SIPTO@LN policies. The "create new connection" leaf and the "routing criteria" leaf may be included in the ISRP and the IARP. A new leaf (per flow SIPTO@LN) may be included under the ISRP leaf and the TARP leaf that includes IP flow information that may be routed using SIPTO@LN, and one or more filter rules, each one identifying a prioritized list of APNs which may be used by the WTRU to route IP flows that match specific IP filters”) when the IP flow does not match the IARP; and
route, at the UE, the IP flow from the UE on the at least one IP interface selected using the ISRP (for routing see IARP and ISRP routing above in paragraph [0112]; and additionally see routing in paragraph [0069], “Operator policies may also be determined for selecting an IP interface in the WTRU for routing of IP flows among a choice of available interfaces in both third generation partnership project (3GPP) and non-3GPP accesses”).
Although Karampatsis teaches determine, at the UE, at least one IP interface which to route an IP flow using the IARP as well as determine, at the UE, at least one IP interface on which to route the IP flow using the ISRP; Karampatsis does not specifically disclose the determining using the IARP is prior to implementing one or more other routing policies and the determining using the ISRP is when the IP flow does not match the IARP.
Sun teaches determining using the IARP is prior to implementing one or more other routing policies and the determining using the ISRP is when the IP flow does not match the IARP ([Sun] teaches performing a first round utilizing rules from IARP or `ForInterAPNRouting`, and then performing a second round of the rules from ISRP; see paragraph [0099], “It can be understood that the best case scenario would be to make a new "InterAPN+NSWO" rule, which would be considered first. Then, a "new" ISRP rule, in which only MAPCOM/IFOM is considered and with NSWO deleted, will be considered thereafter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Karampatsis which teaches determine, at the UE, at least one IP interface which to route an IP flow using the IARP as well as determine, at the UE, at least one IP interface on which to route the IP flow using the ISRP to further include performing the determining using the IARP is prior to implementing one or more other routing policies and the determining using the ISRP is when the IP flow 

In regards to claim 29, the modified Karampatsis teaches the UE of claim 28, wherein the processor is further configured to receive the local policy information and access network selection information from an Access Network Discovery and Selection Function (ANDSF) located in an evolved packet core (EPC) (WTRU receives rules/policies for IARP/ISRP from ANDSF in response to query from WTRU per paragraph [0110] which includes an IARP node as shown in Fig. 16 and an ISRP node shown in Fig. 14; see paragraph [0110], “The per flow SIPTO@LN policies may be either included as an extension to an inter-service routing policy (ISRP), an inter-APN routing policy (IARP) or considered as a separate rule within the ANDSF. A variation of the enhanced ANDSF rules for per flow SIPTO@LN are shown in FIGS. 14-16. These rules may be statically configured at the WTRU or provisioned by the ANDSF, (either through unsolicited provisioning--push mode, or in response to a query from the WTRU--pull mode)”; and for evolved packet core see paragraph [0063], “The HeNB subsystem 205 may be connected by a standard Si interface to an evolved packet core (EPC) 220”; and additionally see [Sun] paragraph [0051], “The IARPs may be provisioned in the UE and may be updated by the ANDSF based on network triggers or after receiving a UE request)).

In regards to claim 31, the modified Karampatsis teaches the UE of claim 28, wherein the processor is further configured to route the IP flow for a non-seamless wireless local area network (WLAN) offload when the non-seamless WLAN offload is selected by the IARP (see claim 28 for routing the IP flow; for NSWO policies in ISRP see Fig. 15 “ForNonSeamlessOffload”; and for including NSWO policies in IARP specifically see claim 21 and [Sun] new "InterAPN+NSWO" rule in paragraph [0099], “It can be understood that the best case scenario would be to make a new "InterAPN+NSWO" rule, which would be considered first. Then, a "new" ISRP rule, in which only MAPCOM/IFOM is considered and with NSWO deleted, will be considered thereafter”).

In regards to claim 32, the modified Karampatsis teaches the UE of claim 28, wherein the processor is further configured to route the IP flow to packet data network (PDN) connections corresponding to an access point name (APN) when the APN is selected by the IARP (see claim 28 for routing the IP flow and see Fig. 16 “IARP” including “RoutingRule” according to “APN” where in paragraph [0115], “The WTRU 1705 may establish a local connection using the APN specified in the SIPTO@LN routing rule (1760)”; and additionally see [Sun] paragraph [0116], “An Inter-APN routing capable UE selects an existing IP interface, which is associated with a specific APN, to route IP flows based on the received / provisioned inter-APN routing policies and user preferences”).

In regards to claim 33, the modified Karampatsis teaches the UE of claim 28, wherein the processor is further configured to select an access point name (APN) (see claim 28 for routing the IP flow and see Fig. 16 “IARP” including “RoutingRule” according to “APN” where in paragraph [0115], “The WTRU 1705 may establish a local connection using the APN specified in the SIPTO@LN routing rule (1760)”; and additionally see [Sun] paragraph [0116], “An Inter-APN routing capable UE selects an existing IP interface, which is associated with a specific APN, to route IP flows based on the received / provisioned inter-APN routing policies and user preferences”) or non-seamless WLAN offload to route user plane traffic matching specific IP flows IARP (see claim 28 for routing the IP flow; for NSWO policies in ISRP see Fig. 15 “ForNonSeamlessOffload”; and for including NSWO policies in IARP specifically see claim 21 and [Sun] new "InterAPN+NSWO" rule in paragraph [0099], “It can be understood that the best case scenario would be to make a new "InterAPN+NSWO" rule, which would be considered first. Then, a "new" ISRP rule, in which only MAPCOM/IFOM is considered and with NSWO deleted, will be considered thereafter”).

In regards to claim 34, the modified Karampatsis teaches the UE of claim 28, wherein the processor is further configured to determine when an access point name (APN) or non-seamless wireless local area network (WLAN) offload is restricted from routing a specific IP flow (see restricted APN in paragraph [0106], “A filter rule may also identify which APNs may be restricted for IP flows that match specific IP filters”; and [Sun] restricted APN/NSWO in [Sun] paragraph [0076], “For UEs capable of operating multiple PDN connections simultaneously and also capable of non-seamless WLAN offload (NSWO), the EPS shall allow the operator to provide policies that assist the UE in deciding whether a specific IP flow should be routed on a specific APN. The operator policies may also indicate which APNs are restricted for a specific IP flow”).

In regards to claims 30 and 36, they are both rejected for the same reasoning as claim 23 as they are analogous in scope.

In regards to claims 35 and 37-40, they are rejected for the same reasoning as claims 21-22 and 25-27 respectively as they are analogous in scope. 

Response to Arguments
Applicant's arguments filed 03/31/2021 have been fully considered but they are not persuasive. 

Applicant’s has argued:
“Applicant asserts that the Sun reference fails to at least teach or suggest these features. For instance. Sun discloses InterAPN routing rules that are placed within an ISRP node of an ANDSF. As an example, one portion of Sun states that "the present description proposes to enhance ISRP by adding a newly-defined flow distribution container, i.e., ForlnterAPNRouting, which is the same level as the three flow distribution containers (i.e., ForFlowBased, ForServiceBased, and ForNonSeamlessOffload)6. That is, the ForlnterAPNRouting rules of Sun are within the ISRP node of the ANDSF,7 and accordingly, the IP flow determinations described by Sun and cited by the Office Action are within the context of the ISRP node alone, and do not involve an IARP node. In contrast, claim 1 recites IARP and ISRP within separate nodes (at the same level) in access network selection information, and determining an IP interface on which to route IP flow using the ISRP when the IP flow does not match the IARP” (see remarks page 10).
The examiner respectfully disagrees. 
With regards to the features of the IARP and ISRP nodes being on the same level as amended, the newly applied Karampatsis reference is currently being used to teach these features thus the applicant’s argument with respect to these features is considered moot.

Applicant’s has additionally argued:
“Further, Sun teaches away from an ordered determination that considers IARP before ISRP. FIG. 15 of Sun and its accompanying description indicate that IARP node is considered only after the ISRP node when determining an IP interface on which to route traffic, teaching away from the features recited by claim 1. For example, referring to FIG. 15, Sun states that "[u]pon receiving UE uplink traffic, the ISRP for NS-WLAN is applied," and "[i]f the NS-WLAN is not selected [from the ISRP], an IP interface based on provisioned or configured [IARP] is selected” (see remarks page 10 last paragraph).
The examiner respectfully disagrees.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD ALI whose telephone number is (571)270-1920.  The examiner can normally be reached on 11:00 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/FARHAD ALI/Examiner, Art Unit 2478        

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478